Citation Nr: 0522293	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active service from August 1972 to 
September 1975.

This case was last before the Board in October 2003, at which 
times it was remanded to the RO for additional development.  
However, the case is again remanded to the RO for a partial 
failure to perform the prior development requested by the 
Board.  Presently, the Board has to, once again, remand the 
veteran's case to the RO for compliance with the below 
requested development.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The case will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on the part of 
the appellant.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).    

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as noted above, as 
the Board finds that the remand instructions included in the 
September 1998 and October 2003 remands were not fully 
undertaken as mandated by law, per Stegall v. West, 11 Vet. 
App. 268 (1998), the case will be remanded once again to the 
RO for the previously requested development, which 
specifically includes that the veteran be notified of any 
changes in any of the applicable rating criteria for any of 
the relevant disorders in this case, including notification 
of both the old and new criteria for mental disorders (as 
effective prior to and as of November 7, 1996), and for 
disorders of the spine (as effective prior to and as of 
September 26, 2003).  

In addition, the veteran's nonservice-connected disorders 
must be re-rated by the RO, and a new rating decision must be 
issued addressing each of the nonservice-connected disorders 
which can be considered for pension purposes.  These 
disorders must be properly combined under the combined 
ratings table of the VA Schedule for Rating Disabilities 
(Rating Schedule), per 38 C.F.R. § 4.25 (2004).  A discussion 
of the application of section 4.25 must be included in the 
new rating decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran's nonservice-connected 
disorders must be re-rated by the RO, 
and a new rating decision must be 
issued.  The new rating decision must 
include a discussion of each of the 
veteran's disorders which reportedly 
entitle him to a permanent and total 
disability rating for pension purposes, 
and each disorder must be rated and 
combined under the combined ratings 
table of the Rating Schedule, per 38 
C.F.R. § 4.25 (2004).  The RO should 
then consider whether the "average 
person" test provided under 38 
U.S.C.A. § 1502 (a)(1) (West 2002) and 
38 C.F.R. 
§ 4.15 (2004) is applicable.

2.  The RO should notify the veteran of 
any changes in any of the applicable 
rating criteria for any of the relevant 
disorders in this case, including 
notification of both the old and new 
criteria for mental disorders (as 
effective prior to and as of November 
7, 1996) and for disorders of the spine 
(as effective prior to and as of 
September 26, 2003).  See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 
(2000).

3.  Thereafter, the RO must review the 
claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the notifications in the 
changes of the rating criteria, the 
issuance of a new rating decision, and 
the proper application of 38 C.F.R. § 
4.25, particularly given that this case 
is being remanded to the RO for failure 
to comply with prior Board remand 
requests, as described above, per 
Stegall v. West, 11 Vet. App. 268 
(1998).  Remand instructions of the 
Board are neither optional nor 
discretionary.  Full compliance with 
such instructions is mandated by law.  
See Stegall, supra.

4.  The RO should readjudicate the 
claim of entitlement to a permanent and 
total disability rating for pension 
purposes, taking into consideration 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 
3.321, 3.340-3.42, 4.15-4.17, 4.25.  As 
well, the RO should take into 
consideration 38 U.S.C.A. § 5110(g) 
(West 2002) and VAOPGCPREC 3-2000 
(2000).

5.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

